DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
Claims 1-23, 30, 31, 33, 35, and 37-40 are canceled.  Claims 49 and 50 are new.
Claims 24-29, 32, 34, 36, and 41-50 are pending.  Claims 28, 29, 32, 34, 36, and 48 are withdrawn.
Claims 24-27, 41-47, 49, and 50 are examined on the merits.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
The microorganism, the strain of the species Parabacteroides distasonis deposited under accession number NCIMB 42382, is recited in the claim, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological material is readily available to the public.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 24-27, 41, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (WO 2018/119048. Listed on IDS filed 10/25/21).
Hsiao discloses methods for mimicking the effects of a ketogenic diet by administering probiotic compositions to a subject (page 2, lines 1-2).  In other embodiments, the methods are for preventing or treating a condition in a subject wherein the condition may be Parkinson’s disease (page 2, lines 6-12; page 12, lines 20-21).  The term “subject” as used in Hsiao refers to a mammal, including a human (page 11, lines 13-14).  Preferably, the methods comprise administering to the subject a composition comprising bacteria of the Akkermansia and Parabacteroides genera (page 2, lines 12-14).  Additionally, in some embodiments, the bacteria of the Parabacteroides genus comprise Parabacteroides merdae and/or Parabacteroides distasonis (page 2, lines 18-19).  This was taught in an example of Hsiao in which a composition comprising P. merdae (ATCC 43184) and P. distasonis (ATCC 8503) was administered (page 23, last paragraph).  Given these various embodiments of the Hsiao invention, specifically the preference of administering a composition comprising Akkermansia and Parabacteroides and that it exemplified administering a composition comprising P. distasonis, it would have been obvious to the person of ordinary skill in the art that Hsiao discloses a method of treating Parkinson’s disease in a human subject in need thereof comprising administering to the human subject a composition that comprises a bacteria strain of the species Parabacteroides distasonis, 
For the method of treating Parkinson’s disease, Hsiao differs from the claimed invention in that Hsiao does not expressly disclose that the composition that is administered comprises 1 x 106 to 1 x 1011 CFU/g of the strain of P. distasonis with respect to a total weight of the composition.  However, Hsiao teaches one example of administering a composition comprising 5 x 109 CFU/ml A. muciniphila, P. merdae, and P. distasonis at a 2:1:1 ratio (page 24, lines 10-14).  Thus this composition comprises 1.25 x 109 CFU/g P. distasonis which falls in the claimed range of 1 x 106 to 1 x 1011 CFU/g, according to the following calculation (based on the density of water):
                
                    
                        
                            5
                             
                            ×
                             
                            
                                
                                    10
                                     
                                
                                
                                    9
                                
                            
                            C
                            F
                            U
                             
                            b
                            a
                            c
                            t
                            e
                            r
                            i
                            a
                        
                        
                            m
                            l
                        
                    
                     
                    ∙
                    
                        
                            m
                            l
                        
                        
                            g
                        
                    
                    ∙
                    
                        
                            1
                             
                            p
                            a
                            r
                            t
                             
                            P
                            .
                             
                            d
                            i
                            s
                            t
                            a
                            s
                            o
                            n
                            i
                            s
                        
                        
                            4
                             
                            p
                            a
                            r
                            t
                            s
                             
                            b
                            a
                            c
                            t
                            e
                            r
                            i
                            a
                        
                    
                    =
                    1.25
                    ×
                    
                        
                            10
                        
                        
                            9
                        
                    
                     
                    C
                    F
                    U
                    /
                    g
                     
                    P
                    .
                     
                    d
                    i
                    s
                    t
                    a
                    s
                    o
                    n
                    i
                    s
                
            

Before the effective filing date of the claimed invention, it would have been obvious to have varied the amount of the P. distasonis through routine optimization in the composition that is administered for the purpose of treating Parkinson’s disease of the method of Hsiao, including using an amount of 1.25 x 109 CFU/g (as used in one example of Hsiao, though not specifically for treating Parkinson’s disease) and amounts that fall in the range of 1 x 106 to 1011 CFU/g.  This would have been obvious since Hsiao states that actual dosage levels of the active ingredients in the pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for the particular patient, composition, and mode of administration, without being toxic to the patient (page 20, lines 4-6), and since Hsiao teaches an example in which 1.25 x 109 CFU/g P. distasonis is 
Regarding instant claim 26, it would have been obvious to treat any case of Parkinson’s disease, including early-onset Parkinson’s disease.  Therefore, instant claim 26 is rendered obvious.
Regarding instant claim 27, Hsiao teaches that the term “treating” as used in their invention includes arresting the symptoms, clinical signs and underlying pathology of a condition in a manner to improve or stabilize a subject’s condition (page 11, lines 22-24).  This arresting encompasses delaying a progression of the disease.  Moreover, as pointed out above, Hsiao teaches preventing Parkinson’s disease (page 2, lines 6-9).  Hsiao defines the term “preventing” as including administration of a composition which reduces the frequency of, or delays the onset of, symptoms of a medical condition in a subject relative to a subject who does not receive the composition (page 10, lines 30-33).  This encompasses delaying an onset or progression of the disease.  Therefore, Hsiao renders obvious instant claim 27.
Regarding instant claim 41, for their therapeutic methods, Hsiao teaches that the composition may be formulated for oral delivery (page 13, line 4).  Also, Hsiao teaches that the composition may be delivered by any suitable route of administration, including orally (page 16, lines 18-20).  Therefore, instant claim 41 is rendered obvious.
Regarding instant claim 42, Hsiao discloses that their composition may comprise a pharmaceutically acceptable carrier (page 16, lines 17-18).  Hsiao defines the term “pharmaceutically-acceptable carrier,” in which the definition encompasses an excipient (page 10, lines 14-16).  Therefore, instant claim 42 is rendered obvious.
P. distasonis, Hsiao discloses in an example administering a composition comprising a single strain of P. distasonis (in particular, the strain ATCC 8503) (page 23, last paragraph).  Although that example is not directed to the embodiment of Hsiao of treating Parkinson’s disease, it would have been obvious to the skilled artisan to have applied guidance from the examples, including administering the single strain of P. distasonis as taught in the example of Hsiao.  Therefore, instant claim 45 is rendered obvious.
A holding of obviousness is clearly required.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao as applied to claims 24-27, 41, 42, and 45 above, and further in view of Rey (US 2016/0000837).
As discussed above, Hsiao renders obvious claims 24-27, 41, 42, and 45.  Hsiao differs from claim 43 in that Hsiao does not expressly disclose that the P. distasonis strain is lyophilized.  Hsiao further differs from claim 44 in that Hsiao does not expressly disclose that the lyophilized P. distasonis strain is live.
Rey discusses probiotics, including Parabacteroides distasonis (paragraph [0058]).   Rey points out that methods for preparing compositions comprising probiotics are well known in the art (paragraph [0068]).  Generally speaking, any method known in the art is suitable for preparing compositions comprising probiotics, provided the viability of the microorganism is significantly preserved (paragraph [0068]).  Several approaches have been investigated for 
Before the effective filing date of the claimed invention, it would have been obvious to have provided the P. distasonis strain in the composition as a live freeze-dried (reading on ‘lyophilized’) bacteria when performing the method rendered obvious by Hsiao.  One of ordinary skill in the art would have been motivated to do this since it is well known to freeze dry probiotics (which encompasses P. distasonis) for preparing compositions comprising probiotics in which the viability of the microorganism is significantly preserved (thus live) and for therapeutic use, as pointed out by Rey.  There would have been a reasonable expectation of treating Parkinson’s disease by administering a composition comprising a live freeze-dried (i.e. lyophilized) P. distasonis strain since freeze-drying is a recognized technique for providing probiotics (which P. distasonis reads on) for therapeutic use.  Therefore, instant claims 43 and 44 are rendered obvious.
A holding of obviousness is clearly required.

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao as applied to claims 24-27, 41, 42, and 45 above, and further in view of Xu (PLoS Biology. 2007. 5(7): e156. 1574-1586. Previously cited at ‘X’).
As discussed above, Hsiao renders obvious claims 24-27, 41, 42, and 45.  Hsiao differs from claim 47 in that Hsiao does not expressly disclose that the P. distasonis is a strain deposited under accession number NCIM 42382 or a biotype thereof.  According to the specification, “A biotype is a closely related strain that has the same or very similar physiological and biochemical characteristics” (page 10, lines 4-5).
P. distasonis has a 16s rRNA gene sequence that is at least 98% identical to SEQ ID NO: 9.
Xu discloses the complete genome sequence of Bacteroides distasonis (i.e. Parabacteroides distasonis) in the distal gut of healthy humans (paragraph bridging pages 1574 and 1575).  The sequence of B. distasonis (P. distasonis) strain 8503 of Xu has a query match of 98.4% with SEQ ID NO:9 of the instant claims.  See the search result below in GenEmbl:

RESULT 44
CP000140/c
LOCUS       CP000140             4811379 bp    DNA     circular BCT 31-JAN-2014
DEFINITION  Parabacteroides distasonis ATCC 8503, complete genome.
ACCESSION   CP000140
VERSION     CP000140.1
DBLINK      BioProject: PRJNA13485
            BioSample: SAMN02604310
KEYWORDS    .
SOURCE      Parabacteroides distasonis ATCC 8503
  ORGANISM  Parabacteroides distasonis ATCC 8503
            Bacteria; Bacteroidetes; Bacteroidia; Bacteroidales;
            Tannerellaceae; Parabacteroides.
REFERENCE   1  (bases 1 to 4811379)
  AUTHORS   Xu,J., Mahowald,M.A., Ley,R.E., Lozupone,C.A., Hamady,M.,
            Martens,E.C., Henrissat,B., Coutinho,P.M., Minx,P., Latreille,P.,
            Cordum,H., Van Brunt,A., Kim,K., Fulton,R.S., Fulton,L.A.,
            Clifton,S.W., Wilson,R.K., Knight,R.D. and Gordon,J.I.
  TITLE     Evolution of Symbiotic Bacteria in the Distal Human Intestine
  JOURNAL   PLoS Biol. 5 (7), E156 (2007)
   PUBMED   17579514
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 4811379)
  AUTHORS   Xu,J., Minx,P., Latreille,P., Cordum,H., Van Brunt,A., Kim,K.,
            Fulton,R., Fulton,L., Chinwalla,A., Clifton,S., Wilson,R.,
            Mahowald,M., Henrissat,B., Martens,E., Ley,R. and Gordon,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (21-SEP-2005) Genome Sequencing Center and Center for
            Genome Science, Washington University in St. Louis, 4444 Forest
            Park Boulevard, St. Louis, MO 63108, USA
FEATURES             Location/Qualifiers
     source          1..4811379
                     /organism="Parabacteroides distasonis ATCC 8503"
                     /mol_type="genomic DNA"

                     /type_material="type strain of Parabacteroides distasonis"
                     /db_xref="ATCC:8503"
                     /db_xref="taxon:435591"
     gene            1..1398
                     /locus_tag="BDI_0001"
     CDS             1..1398
                     /locus_tag="BDI_0001"
                     /codon_start=1
                     /transl_table=11
                     /product="chromosomal replication initiator protein DnaA"
                     /protein_id="ABR41796.1"
                     

  Query Match             98.4%;  Score 1379.2;  DB 7;  Length 4811379;
  Best Local Similarity   99.0%;  
  Matches 1384;  Conservative    3;  Mismatches   11;  Indels    0;  Gaps    0;

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the P. distasonis of the method rendered obvious by Hsiao with P. distasonis strain 8503 for the predictable result of providing a composition for treating Parkinson’s disease.  This substitution would have been obvious since strain 8503 is found in the gut of healthy humans and would be expected to be fecal bacteria – Hsiao teaches practicing their invention by using a composition comprising a fecal sample comprising Akkermansia and Parabacteroides (e.g. P. merdae or P. distasonis) (page 2, line 31 through page 3, line 2).  It would have been a matter of simple substitution of P. distasonis that can be in a fecal sample with another P. distasonis recognized as being in feces.  The P. distasonis strain 8503 is a bacteria strain having a 16s rRNA gene sequence that is 98.4% identical to SEQ ID NO: 9, which reads on the range ‘at least 98%’ of instant claim 49.  Therefore, instant claim 49 is rendered obvious.
 According to the instant specification, the strain deposited under accession number NCIMB 42382 is a Parabacteroides distasonis bacterium (page 9, line 16).  Since the P. distasonis strain 8503 is of the same species as the strain deposited under accession number NCIMB 42382, it reads on a ‘biotype’ of the strain deposited under accession number NCIMB 42382 given that strains of the same species would be expected to have very similar physiological and biochemical characteristics (thus reading on the definition of a ‘biotype’ on page 10, lines 4-5 of the instant specification).  Therefore, instant claim 47 is rendered obvious.
A holding of obviousness is clearly required.

Claims 46, 47, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao as applied to claims 24-27, 41, 42, and 45 above, and further in view of Grant (WO 2016/203220. Listed on IDS filed 12/13/19. Previously cited).
As discussed above, Hsiao renders obvious claims 24-27, 41, 42, and 45.  Hsiao differs from claim 46 in that Hsiao do not expressly disclose that the P. distasonis is a bacteria strain having a 16s rRNA gene sequence of SEQ ID NO: 9.  Hsiao differs from claim 49 in that Hsiao does not expressly disclose that the P. distasonis has a 16s rRNA gene sequence that is at least 98% identical to SEQ ID NO: 9.  Hsiao differs from claim 50 in that Hsiao does not expressly disclose that the P. distasonis has a 16s rRNA gene sequence that is at least 99% identical to SEQ ID NO: 9.
Additionally, Hsiao differs from claim 47 in that Hsiao does not expressly disclose that the P. distasonis is a strain deposited under accession number NCIM 42382 or a biotype thereof.  According to the specification, “A biotype is a closely related strain that has the same or very similar physiological and biochemical characteristics” (page 10, lines 4-5).
Grant discloses a Parabacteroides distasonis bacterium deposited under accession number NCIM 42382, also referred to as strain 755 (page 9, lines 8-9).  A 16S rRNA sequence 

RESULT 1
BDL39442
ID   BDL39442 standard; DNA; 1403 BP.
XX
AC   BDL39442;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Parabacteroides distasonis 16S rRNA sequence, SEQ ID 9.
XX
KW   16S rRNA; 16S ribosomal RNA; allergic rhinitis; angiogenesis inhibition;
KW   ankylosing spondylitis; antiallergic; antiarteriosclerotic;
KW   antiarthritic; antiasthmatic; antiinflammatory; antilipemic;
KW   antimicrobial-gen.; antipsoriatic; arthritis; asthma; atherosclerosis;
KW   atopic dermatitis; behcets disease; cancer; celiac disease;
KW   chronic obstructive pulmonary disease; cytostatic; dermatological; ds;
KW   emphysema; food; gastrointestinal-gen.; immunosuppressive;
KW   inflammatory bowel disease; metabolic-gen.; metastasis;
KW   multiple sclerosis; musculoskeletal-gen.; neuromyelitis optica;
KW   neuroprotective; ophthalmological; oral-dental-gen.; osteopathic;
KW   otorhinolaryngological-gen.; periodontitis; prophylactic to disease;
KW   psoriasis; respiratory-gen.; scleritis; spondylarthritis;
KW   systemic lupus erythematosus; therapeutic; transplant rejection; uveitis;
KW   vasculitis; vasotropic.
XX
OS   Parabacteroides distasonis; str. 755.
XX
CC PN   WO2016203220-A1.
XX
CC PD   22-DEC-2016.
XX
CC PF   15-JUN-2016; 2016WO-GB051773.
XX
PR   15-JUN-2015; 2015GB-00010469.
PR   23-NOV-2015; 2015GB-00020628.
PR   17-MAR-2016; 2016GB-00004566.
XX
CC PA   (FOUR-) 4D PHARMA RES LTD.
XX
CC PI   Grant G,  Patterson AM,  Mulder I,  Mccluskey S,  Raftis E;
XX
DR   WPI; 2016-808299/06.
XX

CC PT   for treating or preventing disease or condition mediated by interleukin 
CC PT   17 or Thl7 pathway.
XX
CC PS   Claim 17; SEQ ID NO 9; 135pp; English.
XX
CC   The present invention relates to a novel composition comprising a 
CC   bacterial strain of genus Parabacteroides, used for treating or 
CC   preventing disease or condition mediated by interleukin 17 (IL-17) or 
CC   Th17 pathway. The invention also provides: (1) a food product, comprising
CC   the composition; (2) a vaccine comprising the composition; (3) a method 
CC   for treating or preventing a disease or condition mediated by IL-17 or 
CC   the Thl7 pathway, by administering the composition comprising a bacterial
CC   strain of the genus Parabacteroides to a patient; (4) a cell of the 
CC   Parabacteroides distastonis strain, which is deposited under accession 
CC   number (NCIMB 42382), or a derivative; and (5) a biologically pure 
CC   culture of the Parabacteroides distastonis strain, or a derivative. The 
CC   composition is used for treating or preventing a disease such as asthma, 
CC   arthritis, multiple sclerosis, neuromyelitis optica, ankylosing 
CC   spondylitis, spondyloarthritis, psoriasis, systemic lupus erythematosus, 
CC   inflammatory bowel disease, celiac disease, chronic obstructive pulmonary
CC   disease (COPD), cancer, preventing metastasis, or preventing 
CC   angiogenesis, uveitis, scleritis, vasculitis, Behcet's disease, 
CC   atherosclerosis, atopic dermatitis, emphysema, periodontitis, allergic 
CC   rhinitis, allograft rejection. The present sequence is a 16S rRNA 
CC   sequence of Parabacteroides distasonis, used in the invention in a 
CC   composition for treating or preventing disease or condition mediated by 
CC   interleukin 17 (IL-17) or Th17 pathway.
XX
SQ   Sequence 1403 BP; 354 A; 326 C; 438 G; 282 T; 0 U; 3 Other;

  Query Match             100.0%;  Score 1401.8;  DB 54;  Length 1403;
  Best Local Similarity   100.0%;  
  Matches 1403;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the P. distasonis of the method rendered P. distasonis strain deposited under accession number NCIMB 42382 for the predictable result of providing a composition for treating Parkinson’s disease.  It would have been a matter of simple substitution of one P. distasonis for another P. distasonis.  The P. distasonis strain deposited under accession number NCIMB 42382 is a bacteria strain having a 16s rRNA gene sequence that is 100% identical to the polynucleotide sequence of SEQ ID NO: 9, which reads on the range ‘at least 98%’ of instant claim 49 and also reads on the range of ‘at least 99%’ of instant claim 50.  Therefore, instant claim 46, 47, 49, and 50 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 25, 2021, with respect to the rejection under 35 U.S.C. 103 of claims 24-27, 30, 31, and 40-45 as being unpatentable over Borody `745 in view of Hong, the rejection under 35 U.S.C. 103 of claims 33 and 47 as being unpatentable over Borody `745 and Hong in further view of Xu, the rejection under 35 U.S.C. 103 of claims 33, 35, 46, and 47 as being unpatentable over Borody `745 and Hong in further view of Grant, the rejection under 35 U.S.C. 103 of claims 24-27, 30, 31, and 40-44 as being unpatentable over Borody `689 in view of Hong, the rejection under 35 U.S.C. 103 of claims 33 and 47 as being unpatentable over Borody `689 and Hong in further view of Xu, and the rejection under 35 U.S.C. 103 of claims 33, 35, 46, and 47 as being unpatentable over Borody `689 and Hong in further view of Grant, have been fully considered and are persuasive.  In particular, the Declaration of Suaad Ahmed under 37 C.F.R. 1.132 filed October 25, 2021, which addresses the evidence of the Ahmed reference (Frontiers in Cellular Neuroscience. 2019. 13: article 402, 1-17. Listed on IDS filed 3/27/20) and provides data demonstrating similar anti-inflammatory P. distasonis, is persuasive in demonstrating unexpected results obtained with P. distasonis as compared with non-Parabacteroides fecal bacteria.  These unexpected results overcome the prima facie case of obviousness established in the rejections over a Borody reference (Borody `745 or Borody `689) in view of Hong.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of art provided in the IDS filed October 25, 2021, and after further consideration of claim 47 reciting a strain deposited under accession number NCIM 42382.  The Declaration filed October 25, 2021, and the Ahmed reference are unpersuasive with respect to the new grounds of rejection under 35 U.S.C. 103 over the newly cited reference.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651